Bowles, Justice.
Mr. McNeal and Ms. Griner were divorced in October, 1978. In June, 1979, Mr. McNeal brought an action to set aside the divorce and alimony decree based upon the fact that the decree was rendered under statutes since declared unconstitutional.
Mr. McNeal did not challenge the constitutionality of the divorce and alimony statutes in the original divorce case. "The claimed unconstitutionality of the alimony laws not being timely or properly raised, they are not invalid insofar as this case is concerned.” Kosikowski v. Kosikowski, 243 Ga. 413, 414 (254 SE2d 363) (1979). The trial court properly denied Mr. McNeal relief on his complaint to set aside.

Judgment affirmed.


All the Justices concur.